Title: To George Washington from Brigadier General Samuel Holden Parsons, 30 July 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Peeks Kill [N.Y.] 30h July 1777

The Designs of the Enemy & the Importance of the Posts in the Various parts of the Country are doubtless better understood by your Excellency than I can Pretend to know them. this ought not to prevent my proposing my Sentiments to your Excellency’s Considerration; in this I think I do no more than my Duty & if I am mistaken it can be of no ill Consequence to any One but myself.
The Posts on the North River have always appeard to me of greater Importance to the Enemy than any in America & the most difficult for them to obtain if any considerable Body of Men were left to defend them: in this Light they have been generally viewd as the communication between the Eastern & Southern States will be almost wholly cutt off if the Enemy hold the Passes on & near the River. when I was last at Head Quarters it was tho’t of so much Importance that General Nixon’s Brigade was orderd not to march for Albany untill I should arrive within a Day’s March of Peekskill: when three Brigades & the Militia would have been then left at the post: & if the Post is of so much Importance to be held & the Intention of the Enemy not fully known it appears to me very necessary that a Body of Troops sufficient for the Defence of it should be left here—The Militia are to leave Us to Morrow, Two Brigades are orderd over the River for Philadelphia, about Two Thousand Men are then left to defend the Forts, Man the Ships, & other Commands & to defend the Passes thrô the Mountains: One Thousand of which will be necessarily detachd Over the River & in the Ships & to other Posts, the remaining Number much too small to answer the expected Purposes—that the Enemy do not design to attack any other Place at present I think most probable for these Reasons. That no Object can be of much Importance toward Subjugating the Country and if a Junction of Mr Howe’s Army with that at the Northward is an Event they wish to take Place it can in no other Way be so easily effected, as by this River: the Force left in & about York Island is

certainly much larger than is Necessary for the Defence of New York: I think there can be no Doubt but they have 6000 Men left there; and unless his Army is much greater than I conceive it to be he cannot have with the Fleet Men sufficient to effect any Thing considerable against the Force he would expect to meet at any other Place Southward of this Post—On these Grounds I am Still of Opinion the Enemy are designd here and the present Maneuvre is calculated to draw of our Troops from this Place; The Difficulty of carrying the Post if a good Body of Troops were left here I think will fully justify this Maneuvre of the Enemy. They have never attempted to obstruct our passage over the River which was always in their Power this I think strengthens the Opinion they design to attack here. Under these Circumstances I feel myself exceedingly concernd that so many of the Troops are drawn to so great a Distance. tis not my own Reputation only which gives me so much Concern though I am very sensible the little I have will be forever Lost if the Post is not maintaind; and I think the most Sanguine Person can have very little Hope of preventing the Loss of it with no greater Force than will remain here. with the four Brigades & what Assistance we can have from the Militia there might be a Prospect of maintaining the Ground against the main Body of the Enemy untill Your Excellency’s Arrival here; otherwise I see very little Prospect of holding out one Day: however I hope I may be mistaken in my Conjecture if I should be I shall heartily rejoice the two Brigades should Join you & wish I may be added to the Number. I am yr Excellency’s Obedt hl. Servt

Saml H. Parsons

